REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2005/0094762) discloses an X-ray radiator (14), comprising: an evacuated (240) X-ray tube housing (234) including an anode (244) and an electron source (238), the anode (244) being arranged within the evacuated X-ray tube housing (234) relative to the evacuated X-ray tube housing (234) and configured to generate X-ray radiation (at 242) via electrons (from 238) impacting a focal spot (at 242) of the anode, and the electron source (238) being mounted within the evacuated X-ray tube housing (234), wherein the electron source includes a main emitter (238), and wherein AN electron emission of at least one of the main emitter OR the at least one subsidiary emitter is controllable (via 282) to reduce (155-161) a spatial movement of the focal spot (246) due to a movement (fig. 8).  The prior art (e.g., US 5274690) also discloses an evacuated X-ray tube housing (C) rotatably mounted about a rotation axis (via D), the anode (A) being arranged within the evacuated X-ray tube housing (C) non-rotatably (abstract) relative to the evacuated X-ray tube housing (C), and the electron source (B) being mounted substantially stationary (abstract) within the evacuated X-ray tube housing (C) relative to the rotation axis (via D).  Furthermore, the prior art (e.g., US 2019/0206653) discloses at least one subsidiary emitter (404) to emit electrons (par. 70). Additionally, the prior art (e.g., US 2017/0281118) discloses spatial movement of the focal spot, due to a movement of the electron source (fig. 4c).
However, the prior art fails to disclose or fairly suggest an X-ray radiator, including: wherein an electron emission of at least one of the main emitter or the at least one subsidiary emitter is controllable to reduce a spatial movement of the focal spot due to a movement of the electron source, the spatial movement of the focal spot being reduced without use of a deflection unit to deflect the electrons of the electron emission, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884